DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 03/03/2021. Claims 1-11 are presently pending and are presented for examination. 
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is directed to a vehicle, whereas claim 1 is directed to a travel apparatus. These are separate inventions, as it would not be obvious to one of ordinary skill in the art that a vehicle is a type of travel apparatus. Examiner notes that claim 9 is interpreted to be dependent upon claim 1.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a recognition unit configured to", and “control unit configured to” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Ide, US-20180181820-A1, and in view of Sato et al., US-20190308623-A1, hereinafter referred to as Ide, and Sato. 
As per claim 1
Ide discloses [a] travel control apparatus comprising: a recognition unit configured to recognize a division line of a road on which a self-vehicle is traveling (recognize a division line of a traveling lane along which a vehicle is traveling – Ide Figs 1 & 8 + ¶8); 
a control unit configured to execute, based on a recognition result of the division line by the recognition unit, first control to perform lane keeping of the self-vehicle (The electronic control unit is configured to set a target traveling line based on at least one of the division line and the traveling trajectory to execute lane trace control for controlling steering of the vehicle so as to make the vehicle travel along the target traveling line – Ide Figs 1 & 8 + ¶8), 
wherein in a case in which the recognition result ceases to be satisfied a predetermined condition, the control unit will switch, at a first timing after the division line recognized by the recognition unit has been complemented and the first control has been continued, control to be executed from the first control to second control to follow a preceding vehicle of the self-vehicle (in which a forward and far division line of the vehicle is unable to be recognized…As a result, it is possible to further improve the accuracy of the lane trace control utilizing the preceding vehicle trajectory, calculate and output the shape of the road and a positional relationship (for example, distance between the right end or left end of a traveling lane, In a case where the relative position of the target is present within the following target vehicle area over a predetermined time or more, the target (n) is selected as a following target vehicle., In Case Where White Line Is Unable to Be Recognized, based on solely the preceding vehicle trajectory, in a case where the white line is unable to be recognized up to the first predetermined distance…where the preceding vehicle 101 is unable to be specified…but time-series data of the target information with respect to the preceding vehicle 101 is not sufficient, calculates a distance d between the white line and a past preceding vehicle 101 ′ located on the preceding vehicle trajectory L 1 corresponding to the position of the host vehicle 100 at the current point in time, time t 1… time t 2 elapsed from the past  – Ide Figs 1 & 8 + ¶9 & ¶44 & ¶61 & ¶96 & ¶97 & ¶129 & ¶132), 
the control unit will switch the control to be executed from the first control to the second control at a second timing earlier than the first timing (in which a forward and far division line of the vehicle is unable to be recognized…As a result, it is possible to further improve the accuracy of the lane trace control utilizing the preceding vehicle trajectory, calculate and output the shape of the road and a positional relationship (for example, distance between the right end or left end of a traveling lane, In a case where the relative position of the target is present within the following target vehicle area over a predetermined time or more, the target (n) is selected as a following target vehicle., In Case Where White Line Is Unable to Be Recognized, based on solely the preceding vehicle trajectory, in a case where the white line is unable to be recognized up to the first predetermined distance…where the preceding vehicle 101 is unable to be specified…but time-series data of the target information with respect to the preceding vehicle 101 is not sufficient, calculates a distance d between the white line and a past preceding vehicle 101 ′ located on the preceding vehicle trajectory L 1 corresponding to the position of the host vehicle 100 at the current point in time, time t 1… time t 2 elapsed from the past  – Ide Figs 1 & 8 + ¶9 & ¶44 & ¶61 & ¶96 & ¶97 & ¶129 & ¶132). 
Ide does not specifically disclose even in a case in which the recognition result ceases to be satisfied the predetermined condition, if the predetermined condition ceases to be satisfied due to a recognition result of a width of a travel lane of the self-vehicle.
However, Sato teaches even in a case in which the recognition result ceases to be satisfied the predetermined condition, if the predetermined condition ceases to be satisfied due to a recognition result of a width of a travel lane of the self-vehicle (During the delay period, the lane width increases in accordance with the lane line positioned on the branch-road side by an increment of ΔW, and thus the lane width is so detected that the lane width widens gradually. This causes the target traveling course to be set in a biased fashion toward the branch-road side and thus the own vehicle travels unstably, making a driver feel a sense of discomfort. – Sato Figs 3 & 11 + ¶22).
Ide discloses a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle. Sato teaches a lane keeping system that navigates the vehicle using lane markings or a preceding vehicle and detects the increase in road width indicating an intersection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ide, a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle with a lane keeping system that navigates the vehicle using lane markings or a preceding vehicle and detects the increase in road width indicating an intersection, as taught by Sato, to reduce a sense of discomfort to be felt by a driver, an occupant, or both, see Sato ¶24 for details. 
As per claim 4
Ide further discloses wherein even in a case in which the recognition result ceases to be satisfied the predetermined condition, the control unit will switch the control to be executed from the first control to the second control at the first timing (in which a forward and far division line of the vehicle is unable to be recognized…As a result, it is possible to further improve the accuracy of the lane trace control utilizing the preceding vehicle trajectory, calculate and output the shape of the road and a positional relationship (for example, distance between the right end or left end of a traveling lane, In a case where the relative position of the target is present within the following target vehicle area over a predetermined time or more, the target (n) is selected as a following target vehicle., In Case Where White Line Is Unable to Be Recognized, based on solely the preceding vehicle trajectory, in a case where the white line is unable to be recognized up to the first predetermined distance…where the preceding vehicle 101 is unable to be specified…but time-series data of the target information with respect to the preceding vehicle 101 is not sufficient, calculates a distance d between the white line and a past preceding vehicle 101 ′ located on the preceding vehicle trajectory L 1 corresponding to the position of the host vehicle 100 at the current point in time, time t 1… time t 2 elapsed from the past  – Ide Figs 1 & 8 + ¶9 & ¶44 & ¶61 & ¶96 & ¶97 & ¶129 & ¶132). 
Ide does not specifically disclose when the self-vehicle has not entered an intersection.
However, Sato teaches when the self-vehicle has not entered an intersection (During the delay period, the lane width increases in accordance with the lane line positioned on the branch-road side by an increment of ΔW, and thus the lane width is so detected that the lane width widens gradually. This causes the target traveling course to be set in a biased fashion toward the branch-road side and thus the own vehicle travels unstably, making a driver feel a sense of discomfort. – Sato Figs 3 & 11 + ¶22).
Ide discloses a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle. Sato teaches a lane keeping system that navigates the vehicle using lane markings or a preceding vehicle and detects the increase in road width indicating an intersection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ide, a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle with a lane keeping system that navigates the vehicle using lane markings or a preceding vehicle and detects the increase in road width indicating an intersection, as taught by Sato, to reduce a sense of discomfort to be felt by a driver, an occupant, or both, see Sato ¶24 for details. 
As per claim 8
Ide further discloses wherein in a case in which the recognition result ceases to be satisfied the predetermined condition and if the second control cannot be executed due to one of a state in which a preceding vehicle cannot be captured and a predetermined length or more of a track of the preceding vehicle cannot be obtained, the control unit will execute processing which is an alternative to the second control (in which a forward and far division line of the vehicle is unable to be recognized…As a result, it is possible to further improve the accuracy of the lane trace control utilizing the preceding vehicle trajectory, A peripheral sensor 17 is configured to acquire information relating to, at least, a road in front of the host vehicle and a three-dimensional object present on the road., calculate and output the shape of the road and a positional relationship (for example, distance between the right end or left end of a traveling lane, In a case where the relative position of the target is present within the following target vehicle area over a predetermined time or more, the target (n) is selected as a following target vehicle., In Case Where White Line Is Unable to Be Recognized, based on solely the preceding vehicle trajectory, in a case where the white line is unable to be recognized up to the first predetermined distance…where the preceding vehicle 101 is unable to be specified…but time-series data of the target information with respect to the preceding vehicle 101 is not sufficient, calculates a distance d between the white line and a past preceding vehicle 101 ′ located on the preceding vehicle trajectory L 1 corresponding to the position of the host vehicle 100 at the current point in time, time t 1… time t 2 elapsed from the past  – Ide Figs 1 & 8 & 9 + ¶9 & ¶39 & ¶44 & ¶61 & ¶96 & ¶97 & ¶129 & ¶132).
As per claim 9
Ide further discloses [a] vehicle incorporating a travel control apparatus defined (The electronic control unit is configured to set a target traveling line based on at least one of the division line and the traveling trajectory to execute lane trace control for controlling steering of the vehicle so as to make the vehicle travel along the target traveling line – Ide Figs 1 & 8 + ¶8).
As per claim 10
Ide discloses recognizing a division line of a road on which a self-vehicle is traveling (recognize a division line of a traveling lane along which a vehicle is traveling – Ide Figs 1 & 8 + ¶8); 
executing, based on a recognition result of the division line by the recognition unit, first control to perform lane keeping of the self-vehicle (The electronic control unit is configured to set a target traveling line based on at least one of the division line and the traveling trajectory to execute lane trace control for controlling steering of the vehicle so as to make the vehicle travel along the target traveling line – Ide Figs 1 & 8 + ¶8), 
in a case in which the recognition result ceases to be satisfied a predetermined condition, the control unit will switch, at a first timing after the division line recognized by the recognition unit has been complemented and the first control has been continued, control to be executed from the first control to second control to follow a preceding vehicle of the self-vehicle (in which a forward and far division line of the vehicle is unable to be recognized…As a result, it is possible to further improve the accuracy of the lane trace control utilizing the preceding vehicle trajectory, calculate and output the shape of the road and a positional relationship (for example, distance between the right end or left end of a traveling lane, In a case where the relative position of the target is present within the following target vehicle area over a predetermined time or more, the target (n) is selected as a following target vehicle., In Case Where White Line Is Unable to Be Recognized, based on solely the preceding vehicle trajectory, in a case where the white line is unable to be recognized up to the first predetermined distance…where the preceding vehicle 101 is unable to be specified…but time-series data of the target information with respect to the preceding vehicle 101 is not sufficient, calculates a distance d between the white line and a past preceding vehicle 101 ′ located on the preceding vehicle trajectory L 1 corresponding to the position of the host vehicle 100 at the current point in time, time t 1… time t 2 elapsed from the past  – Ide Figs 1 & 8 + ¶9 & ¶44 & ¶61 & ¶96 & ¶97 & ¶129 & ¶132), 
the control unit will switch the control to be executed from the first control to the second control at a second timing earlier than the first timing (in which a forward and far division line of the vehicle is unable to be recognized…As a result, it is possible to further improve the accuracy of the lane trace control utilizing the preceding vehicle trajectory, calculate and output the shape of the road and a positional relationship (for example, distance between the right end or left end of a traveling lane, In a case where the relative position of the target is present within the following target vehicle area over a predetermined time or more, the target (n) is selected as a following target vehicle., In Case Where White Line Is Unable to Be Recognized, based on solely the preceding vehicle trajectory, in a case where the white line is unable to be recognized up to the first predetermined distance…where the preceding vehicle 101 is unable to be specified…but time-series data of the target information with respect to the preceding vehicle 101 is not sufficient, calculates a distance d between the white line and a past preceding vehicle 101 ′ located on the preceding vehicle trajectory L 1 corresponding to the position of the host vehicle 100 at the current point in time, time t 1… time t 2 elapsed from the past  – Ide Figs 1 & 8 + ¶9 & ¶44 & ¶61 & ¶96 & ¶97 & ¶129 & ¶132). 
Ide does not specifically disclose even in a case in which the recognition result ceases to be satisfied the predetermined condition, if the predetermined condition ceases to be satisfied due to a recognition result of a width of a travel lane of the self-vehicle.
However, Sato teaches even in a case in which the recognition result ceases to be satisfied the predetermined condition, if the predetermined condition ceases to be satisfied due to a recognition result of a width of a travel lane of the self-vehicle (During the delay period, the lane width increases in accordance with the lane line positioned on the branch-road side by an increment of ΔW, and thus the lane width is so detected that the lane width widens gradually. This causes the target traveling course to be set in a biased fashion toward the branch-road side and thus the own vehicle travels unstably, making a driver feel a sense of discomfort. – Sato Figs 3 & 11 + ¶22).
Ide discloses a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle. Sato teaches a lane keeping system that navigates the vehicle using lane markings or a preceding vehicle and detects the increase in road width indicating an intersection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ide, a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle with a lane keeping system that navigates the vehicle using lane markings or a preceding vehicle and detects the increase in road width indicating an intersection, as taught by Sato, to reduce a sense of discomfort to be felt by a driver, an occupant, or both, see Sato ¶24 for details. 
As per claim 11
Ide discloses [a] non-transitory computer-readable storage medium storing a program for causing a computer to function as each unit of (non-volatile memory and interface I/F, and the like. The CPU is configured to realize various functions by executing instructions (program, routine) stored in the ROM – Ide Figs 1 & 8 + ¶35):
a recognition unit configured to recognize a division line of a road on which a self-vehicle is traveling (recognize a division line of a traveling lane along which a vehicle is traveling – Ide Figs 1 & 8 + ¶8); 
a control unit configured to execute, based on a recognition result of the division line by the recognition unit, first control to perform lane keeping of the self-vehicle (The electronic control unit is configured to set a target traveling line based on at least one of the division line and the traveling trajectory to execute lane trace control for controlling steering of the vehicle so as to make the vehicle travel along the target traveling line – Ide Figs 1 & 8 + ¶8), 
wherein in a case in which the recognition result ceases to be satisfied a predetermined condition, the control unit will switch, at a first timing after the division line recognized by the recognition unit has been complemented and the first control has been continued, control to be executed from the first control to second control to follow a preceding vehicle of the self-vehicle (in which a forward and far division line of the vehicle is unable to be recognized…As a result, it is possible to further improve the accuracy of the lane trace control utilizing the preceding vehicle trajectory, calculate and output the shape of the road and a positional relationship (for example, distance between the right end or left end of a traveling lane, In a case where the relative position of the target is present within the following target vehicle area over a predetermined time or more, the target (n) is selected as a following target vehicle., In Case Where White Line Is Unable to Be Recognized, based on solely the preceding vehicle trajectory, in a case where the white line is unable to be recognized up to the first predetermined distance…where the preceding vehicle 101 is unable to be specified…but time-series data of the target information with respect to the preceding vehicle 101 is not sufficient, calculates a distance d between the white line and a past preceding vehicle 101 ′ located on the preceding vehicle trajectory L 1 corresponding to the position of the host vehicle 100 at the current point in time, time t 1… time t 2 elapsed from the past  – Ide Figs 1 & 8 + ¶9 & ¶44 & ¶61 & ¶96 & ¶97 & ¶129 & ¶132), 
the control unit will switch the control to be executed from the first control to the second control at a second timing earlier than the first timing (in which a forward and far division line of the vehicle is unable to be recognized…As a result, it is possible to further improve the accuracy of the lane trace control utilizing the preceding vehicle trajectory, calculate and output the shape of the road and a positional relationship (for example, distance between the right end or left end of a traveling lane, In a case where the relative position of the target is present within the following target vehicle area over a predetermined time or more, the target (n) is selected as a following target vehicle., In Case Where White Line Is Unable to Be Recognized, based on solely the preceding vehicle trajectory, in a case where the white line is unable to be recognized up to the first predetermined distance…where the preceding vehicle 101 is unable to be specified…but time-series data of the target information with respect to the preceding vehicle 101 is not sufficient, calculates a distance d between the white line and a past preceding vehicle 101 ′ located on the preceding vehicle trajectory L 1 corresponding to the position of the host vehicle 100 at the current point in time, time t 1… time t 2 elapsed from the past  – Ide Figs 1 & 8 + ¶9 & ¶44 & ¶61 & ¶96 & ¶97 & ¶129 & ¶132). 
Ide does not specifically disclose even in a case in which the recognition result ceases to be satisfied the predetermined condition, if the predetermined condition ceases to be satisfied due to a recognition result of a width of a travel lane of the self-vehicle.
However, Sato teaches even in a case in which the recognition result ceases to be satisfied the predetermined condition, if the predetermined condition ceases to be satisfied due to a recognition result of a width of a travel lane of the self-vehicle (During the delay period, the lane width increases in accordance with the lane line positioned on the branch-road side by an increment of ΔW, and thus the lane width is so detected that the lane width widens gradually. This causes the target traveling course to be set in a biased fashion toward the branch-road side and thus the own vehicle travels unstably, making a driver feel a sense of discomfort. – Sato Figs 3 & 11 + ¶22).
Ide discloses a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle. Sato teaches a lane keeping system that navigates the vehicle using lane markings or a preceding vehicle and detects the increase in road width indicating an intersection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ide, a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle with a lane keeping system that navigates the vehicle using lane markings or a preceding vehicle and detects the increase in road width indicating an intersection, as taught by Sato, to reduce a sense of discomfort to be felt by a driver, an occupant, or both, see Sato ¶24 for details. 
Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Ide and Sato, as per claim 1, and further in view of Saito, US-20060239509-A1, hereinafter referred to as Saito. 
As per claim 2
Ide does not specifically disclose wherein a case in which the recognition result ceases to be satisfied the predetermined condition due to the width of the travel lane of the self-vehicle is a case in which the width falls outside a predetermined range or a case in which an amount of change of the width exceeds a threshold.
However, Saito teaches wherein a case in which the recognition result ceases to be satisfied the predetermined condition due to the width of the travel lane of the self-vehicle is a case in which the width falls outside a predetermined range or a case in which an amount of change of the width exceeds a threshold (the first start point edge strength threshold value, and a number of the pixels from the start point to the end point is larger than a second road line width threshold value set correspondingly to an ordinary road line width based on a distance from the own vehicle on the real space of the horizontal line and a road line width – Saito Figs 7A & 36 & 38 + ¶71).
Ide discloses a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle. Saito teaches a road line recognition system that calculates the road width compared to the ordinary road width. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ide, a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle with a road line recognition system that calculates the road width compared to the ordinary road width, as taught by Saito, for the improvement of safeties, such as prevention of collision and rear-end collision, an improvement of the comfort of driving, safety ensuring of a pedestrian crossing a road, and the like, see Saito ¶9 for details. 
As per claim 3
Ide does not specifically disclose wherein a case in which the recognition result ceases to be satisfied the predetermined condition due to the width of the travel lane of the self-vehicle is a case in which the width has increased beyond a threshold.
However, Saito teaches wherein a case in which the recognition result ceases to be satisfied the predetermined condition due to the width of the travel lane of the self-vehicle is a case in which the width has increased beyond a threshold (the first start point edge strength threshold value, and a number of the pixels from the start point to the end point is larger than a second road line width threshold value set correspondingly to an ordinary road line width based on a distance from the own vehicle on the real space of the horizontal line and a road line width – Saito Figs 7A & 36 & 38 + ¶71).
Ide discloses a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle. Saito teaches a road line recognition system that calculates the road width compared to the ordinary road width. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ide, a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle with a road line recognition system that calculates the road width compared to the ordinary road width, as taught by Saito, for the improvement of safeties, such as prevention of collision and rear-end collision, an improvement of the comfort of driving, safety ensuring of a pedestrian crossing a road, and the like, see Saito ¶9 for details. 
Claims 5, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Ide and Sato, as per claims 1, respectively, and further in view of Kubota, US-20070198162-A1, hereinafter referred to as Kubota. 
As per claim 5
Ide further discloses the control unit will switch the control to be executed from the first control to the second control at the second timing even in a case in which the recognition result ceases to be satisfied the predetermined condition (in which a forward and far division line of the vehicle is unable to be recognized…As a result, it is possible to further improve the accuracy of the lane trace control utilizing the preceding vehicle trajectory, calculate and output the shape of the road and a positional relationship (for example, distance between the right end or left end of a traveling lane, In a case where the relative position of the target is present within the following target vehicle area over a predetermined time or more, the target (n) is selected as a following target vehicle., In Case Where White Line Is Unable to Be Recognized, based on solely the preceding vehicle trajectory, in a case where the white line is unable to be recognized up to the first predetermined distance…where the preceding vehicle 101 is unable to be specified…but time-series data of the target information with respect to the preceding vehicle 101 is not sufficient, calculates a distance d between the white line and a past preceding vehicle 101 ′ located on the preceding vehicle trajectory L 1 corresponding to the position of the host vehicle 100 at the current point in time, time t 1… time t 2 elapsed from the past  – Ide Figs 1 & 8 + ¶9 & ¶44 & ¶61 & ¶96 & ¶97 & ¶129 & ¶132).
Ide does not specifically disclose wherein when the self-vehicle has entered an intersection, due to a factor other than the width.
However, Kubota teaches wherein when the self-vehicle has entered an intersection, due to a factor other than the width (On the other hand, a time period necessary for reaching the target inter-vehicle distance increases as the number of lanes becomes larger, that is, as natural frequency [omega]n is decreased., As is apparent from these characteristic lines, each characteristic of each lane width is set to be converged into the target inter-vehicle distance L*. On the other hand, as the lane width increases, that is, as natural frequency [omega]n is decreased, the time period necessary for reaching the target inter-vehicle distance increases in the control of the third embodiment. That is, the converging characteristic to the target inter-vehicle distance L* is achieved by slower change of the vehicle speed as the lane width increases. – Kubota Figs 2 & 8 + ¶66 & ¶116 & ¶120).
Ide discloses a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle. Kubota teaches a preceding-vehicle following control system that detects road width and lane number increases. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ide, a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle with a preceding-vehicle following control system that detects road width and lane number increases, as taught by Kubota, to suppress or prevent the driver from having such a feeling of approaching the preceding vehicle at too high vehicle speed, see Kubota ¶72 for details. 
As per claim 7
Ide further discloses wherein in a case in which the predetermined condition ceases to be satisfied due to a fact that the division line ceases to be recognized while the width of the travel lane of the self-vehicle has increased, the control unit will switch the control to be executed from the first control to the second control at the second timing (in which a forward and far division line of the vehicle is unable to be recognized…As a result, it is possible to further improve the accuracy of the lane trace control utilizing the preceding vehicle trajectory, A peripheral sensor 17 is configured to acquire information relating to, at least, a road in front of the host vehicle and a three-dimensional object present on the road., calculate and output the shape of the road and a positional relationship (for example, distance between the right end or left end of a traveling lane, In a case where the relative position of the target is present within the following target vehicle area over a predetermined time or more, the target (n) is selected as a following target vehicle., In Case Where White Line Is Unable to Be Recognized, based on solely the preceding vehicle trajectory, in a case where the white line is unable to be recognized up to the first predetermined distance…where the preceding vehicle 101 is unable to be specified…but time-series data of the target information with respect to the preceding vehicle 101 is not sufficient, calculates a distance d between the white line and a past preceding vehicle 101 ′ located on the preceding vehicle trajectory L 1 corresponding to the position of the host vehicle 100 at the current point in time, time t 1… time t 2 elapsed from the past  – Ide Figs 1 & 8 + ¶9 & ¶39 & ¶44 & ¶61 & ¶96 & ¶97 & ¶129 & ¶132).
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Ide, Sato, and Kubota, as per claim 5, and further in view of Oooka, US-20180197414-A1, hereinafter referred to as Oooka. 
As per claim 6
Ide further discloses wherein in a case in which the predetermined condition ceases to be satisfied due to a fact that neither the division line could be recognized, the control unit will switch the control to be executed from the first control to the second control at the second timing (in which a forward and far division line of the vehicle is unable to be recognized…As a result, it is possible to further improve the accuracy of the lane trace control utilizing the preceding vehicle trajectory, A peripheral sensor 17 is configured to acquire information relating to, at least, a road in front of the host vehicle and a three-dimensional object present on the road., calculate and output the shape of the road and a positional relationship (for example, distance between the right end or left end of a traveling lane, In a case where the relative position of the target is present within the following target vehicle area over a predetermined time or more, the target (n) is selected as a following target vehicle., In Case Where White Line Is Unable to Be Recognized, based on solely the preceding vehicle trajectory, in a case where the white line is unable to be recognized up to the first predetermined distance…where the preceding vehicle 101 is unable to be specified…but time-series data of the target information with respect to the preceding vehicle 101 is not sufficient, calculates a distance d between the white line and a past preceding vehicle 101 ′ located on the preceding vehicle trajectory L 1 corresponding to the position of the host vehicle 100 at the current point in time, time t 1… time t 2 elapsed from the past  – Ide Figs 1 & 8 + ¶9 & ¶39 & ¶44 & ¶61 & ¶96 & ¶97 & ¶129 & ¶132).
Ide does not specifically disclose nor a roadside object of the road.
However, Oooka teaches nor a roadside object of the road (when neither the white lines nor a preceding vehicle can be identified, it may not be possible to accurately estimate the traffic lane width., Traffic lane identification-use objects include for example, white lines on the road surface (hereinafter referred to as a road-surface paint lines) formed by paint on the road surface, and can also include roadside objects such as guardrails, curbs, etc., judges whether or not the region width of the displacement-possible region that has been expanded by the processing of step S200 is the maximum traffic lane width or more – Oooka Figs 4A & 7 + ¶6 & ¶37 & ¶72).
Ide discloses a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle. Oooka teaches a lane keeping system that obtains traffic lane information that includes the road’s shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ide, a driver assistance system that navigates the vehicle using lane markings or a preceding vehicle with a lane keeping system that obtains traffic lane information that includes the road’s shape, as taught by Oooka, to improve the accuracy of estimating the displacement-possible region, see Oooka ¶59 for details. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668